SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

559
TP 16-01691
PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF TERENCE DAUM, PETITIONER,

                      V                                            ORDER

ANTHONY J. ANNUCCI, ACTING COMMISSIONER,
NEW YORK STATE DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION, STEWART ECKERT,
SUPERINTENDENT, WENDE CORRECTIONAL FACILITY,
AND A. RODRIGUEZ, ACTING DIRECTOR, SPECIAL
HOUSING UNIT, RESPONDENTS.


TERENCE DAUM, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [M. William
Boller, A.J.], entered September 22, 2016) to review a determination
of respondents. The determination found after a tier III hearing that
petitioner had violated an inmate rule.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:    April 28, 2017                      Frances E. Cafarell
                                                Clerk of the Court